DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-10, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen (US 20170195791A1).	
Regarding claims 1 and 17, Pedersen discloses an ear hole opening earphone device (341, 341 is inserted to the ear canal opening), comprising:
an audio input unit (325) configured to:
collect first audio; and
generate an audio signal (“the electronic ear channel signal” discussed in [0073] is functionally equivalent to signal 6 in Fig. 1) based on the collected first audio; and
a wireless communication unit (“unwired communication channels/links may be used for the transmission of the electronic ear channel signal to the DSP” in [0073]) configured to:
wirelessly communicate with a headphone device (340, [0073]), wherein
the headphone device overlaps with an outer side of the ear hole opening earphone device (sound tube 327 is a part of the headphone device 340, sound tube 327 is in contact with earphone device 341, the contact area reads on the claimed overlap), and
a space between the outer side of the ear hole opening earphone device (341) and the headphone device (340) is a sealed space (the sound tube 327 outside of 341 is a sealed space) isolated from an outer space; and 
transmit the generated audio signal to the headphone device (to DSP in 340, [0073]).
	Regarding claim 8, Pedersen discloses a holding unit (the housing of 341) configured to: abut on one of a cavum concha or an inner wall of an ear canal (see Fig. 3); and hold the audio input unit (325) in a space closer to an eardrum side than a tragus, in a user wearable state of the ear hole opening earphone device.
Regarding claim 9, Pedersen discloses that the holding unit (housing of 341) comprises an opening portion that opens an ear hole (the hole allowing sound from the sound tube 327 to enter the ear canal) to an outside (outside of 341, furthermore, 341 partially seals off the ear canal, [0073]).
Regarding claims 10 and 18, Pedersen discloses a headphone device (300). Most of the limitations correspond to those in claim 1. A wireless communication unit is inherently included in unit 300 to receive the wireless transmitted microphone signal from microphone 325 ([0073]).

Claims 1, 4, 10, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Church (WO 2015/124940 A1).	
Regarding claims 1 and 17, Church discloses an ear hole opening earphone device (200, the small earphone coupled to 220 in Fig. 11, the small earphone is capable being inserted into the ear canal, see Fig. 6), comprising:
an audio input unit (Bluetooth transceiver 295 in Fig. 13, lines 20-25 of p. 17) configured to:
collect first audio (from wire 222); and
generate an audio signal (the signal to be wirelessly transmitted) based on the collected first audio; and
a wireless communication unit (295) configured to:
wirelessly communicate with a headphone device (300), wherein
the headphone device (100) overlaps with an outer side of the ear hole opening earphone device (see Fig. 11), and
a space between the outer side of the ear hole opening earphone device (200) and the headphone device (100) is a sealed space isolated from an outer space; and 
transmit the generated audio signal to the headphone device (to 198).
	Regarding claims 4 and 15, Church shows that the transmission starts when the overlap is detected (when the earphone 100 is inserted and the detection of closed switch 886).
Regarding claims 10 and 18, Church discloses a headphone device (100). Most of the limitations correspond to those in claim 1. A wireless communication unit (190) is included in the headphone to receive the wireless transmitted signal from 325 ([0073]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Slater et al. (hereafter Slater; US 20170208380 A1) in view of Church (WO 2015/124940 A1).
Regarding claim 17, Slater discloses a method, comprising:
in an ear hole opening earphone device (including 550, 540 and 530 as shown in Fig. 5; the earphone device can be inserted into an ear hole opening):
	collecting audio (590 and/or 580);
	generating an audio signal based on the collected audio (signal output from the microphone 590 or 580); and
	a headphone device (including 510) overlaps with an outer side of the ear hole opening earphone device (see Fig. 5).
Slater fails to show wirelessly communicate audio signal to the headphone device. Slater teaches a general noise cancellation circuits electrically coupled to the microphones (590, 580) of the earphone and the speaker of the earphone and speaker of headphone ([0042], [0043]) without specifying wiring among electrical components. Church also teaches a combination of earphone and headphone to be worn by the user concurrently (Fig. 1, e.g.). The electrical connection between an element in the earphone and another element in the headphone could be implemented using hard wire (Fig. 4) or a wireless communication unit (Fig. 13). This teaching suggests that one can select either means without affecting the signal transmission from the earphone to the headphone. A wireless communication unit usually would afford the designer the placement flexibility, i.e., not having to consider where to place the wiring in a small device. Thus, it would have been obvious to one of ordinary skill in the art to modify Slater in view of Church by having a wireless communication unit on the earphone for transmitting an audio signal to the headphone device in order to allow the engineer to design a noise cancellation circuit that wirelessly and electrically connecting the microphone on the earphone and the speaker on the headphone without physical wiring.
Regarding claim 18, the combination of Slater and Church as discussed above with respect to claim 17 meets the claimed method.
Most of limitations in claim 1 correspond to those in claim 17. Slater shows a sealed space (520).
Regarding claim 2, Slater teaches a signal processing unit (noise cancellation circuits discussed in [0042], [0044]) that generates a noise cancellation signal based on the generated audio signal (from microphone 590, e.g.), and generate an output signal (for speaker 510 or speaker 530) based on the generated noise cancellation signal and an audio output unit (speaker 510 or speaker 530) ([0042], [0043]).
Regarding claim 3, the claimed limitation reads on the situation when the noise is in a higher frequency range than a predetermine frequency (such as 0 Hz, or below sub sonic vibration).
Regarding claim 4, Slater fails to show detecting when the headphone device is worn to overlap the outer side of the earphone device. In another illustration, Slater teaches a spring (450) that would ensure that the headphone and the earphone are being properly and comfortably worn by the user. Church teaches a switch (886) that would activate the wireless communication path between the earphone and headphone. It is known that noise cancellation circuits requires substantial signal processing. It is also known that the earphone and headphone rely on battery which has a limited power. It is common sense to conserve battery when the earphone and the headphone are not in operational status. Thus, it would have been obvious to one of ordinary skill in the art to modify Slater in view of Church by utilizing the action of the spring to activate the wireless communication between the earphone and headphone in order to conserve the battery when it is detected that headphone and the earphone are not worn by the user.
Claims 10, 11 and 15 corresponds to claims 1, 2, 4, 17 and 18 discussed above.
Regarding claims 12 and 13, Slater teaches feedback scheme ([0042]) using the earphone-side audio input unit as a cancellation point ([0042] teaches “The one or more microphones 560, 570, 580, 590 measure a plurality of undesired audio signals. The undesired audio signals are processed using either feedforward or feedback mechanism, or combination of both, depending on the position of the microphones used an the number of microphones used.” Microphone 590, being one of the four microphones, is being suggested and can be used as a cancellation point).
Regarding claim 14, Slater teaches feed forward scheme ([0042]) using the signal detected by a microphone ([0042] teaches “The one or more microphones 560, 570, 580, 590 measure a plurality of undesired audio signals. The undesired audio signals are processed using either feedforward or feedback mechanism, or combination of both, depending on the position of the microphones used an the number of microphones used.” Any one or more of the four microphones, is being suggested and can be used by the noise cancellation process). Slater fails to explicitly show “adaptively control a filter characteristic of the noise cancellation process. However, Slater suggests using microphone (570 and/or 590) to monitory how well the undesired noise was cancelled out and adjusting the cancellation accordingly. Examiner takes Official Notice that adaptive ANC filtering is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to further modify the combination of Slater and Church by utilizing well known adaptive feed forward ANC filter in order to adjusting the filter coefficient based on the detected noise condition.
	Regarding claim 16, the specific audio reads on the noise cancellation signal.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Slater and Church as applied to claims 1-4 above, and further in view of Wuidart (US 20120189146A1).
Regarding claim 5, Slater fails to show contactless charging. One skilled in the art would have expected that any well known power source could be used by the earphone without generating any unexpected result. Wuidart is cited here to show a contactless charging circuit for a portable device (e.g., abstract). Thus, it would have been obvious to one of ordinary skill in the art to further modify the combination of Slater and Church by utilizing well known rechargeable battery and charging combo, such as the one as taught in Wuidart in order to provide power for the earphone.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Slater and Church as applied to claims 1-4 above, and further in view of Parkins (US 20140177863A1).
Regarding claim 6, Slater fails to show magnetic resonance between he headphone device and the earphone device. Slater teaches a general earphone device. One skilled in the art would have expected that any well known earpiece design could be used without generating any unexpected result. Parkins teaches a battery-free wireless communication earplug which is small and compact and can be worn together with headphone earcup together for provide “double hearing protection” ([0008]). This type of earphone would fit right into Slater’s design with a headphone over an earphone. By utilizing antenna coil (169), the microphone (169) in the earphone would be biased and be able to sense the acoustic sound ([0097], [0109]-[0110], Figs. 19 and 28). Thus, it would have been obvious to one of ordinary skill in the art to further modify the combination of Slater and Church by utilizing magnetic resonance between the earphone and headphone for powering the microphone in the earphone as taught in Parkins in order to reduce weight on the earphone while enabling the microphone in the earphone to detect acoustic sound.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Slater and Church as applied to claims 1-4 above, and further in view of Benner et al. (hereafter Benner; US 20140203945A1).
Regarding claim 7, Slater and Church fail to show a sensor unit to detect the overlap based on a specific audio being collected. Slater teaches that the headphone would be over the earphone and a spring (450) is being utilized to ensure that the two devices are properly fitted on user’s ear ([0033], [0055]). Church teaches a switch (886) which would activate the wireless connection between the earphone and the headphone (Fig. 13, pp. 17-18). Benner teaches a sensor circuit providing validation when two units are physically connected properly when a specific sound due to the engagement of a spring mechanism is detected ([0017]). Thus, it would have been obvious to one of ordinary skill in the art to further modify the combination of Slater and Church in view of Benner by incorporating a spring locking mechanism and sound detection in order to ensure that the earphone and headphone are connected and be placed properly relative to each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PING LEE/Primary Examiner, Art Unit 2654